Citation Nr: 0617972	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative disc 
disease and herniated nucleus pulposus, L4-5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a meniscectomy of the left knee.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that granted service connection for a low back 
disability, residuals of a meniscectomy of the "right" 
knee, and residuals of a right inguinal hernia repair.  
Evaluations of 20 percent, 10 percent and noncompensable were 
assigned, respectively.  The Board notes that an April 2004 
rating action properly noted that it was the veteran's left 
knee that was service-connected.  

The veteran indicated on his substantive appeal that he 
wanted to testify at a hearing before the Board at the RO.  
This request was withdrawn in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the criteria for evaluating disabilities 
of the spine have been revised on two occasions during the 
course of the veteran's appeal.  Although the statement of 
the case issued in November 2003 considered the regulation 
that became effective on September 23, 2002, there is no 
indication in the record that the veteran was notified of the 
change in the regulation that became effective on September 
26, 2003, or that the RO adjudicated the claim and considered 
the most recent amendment.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues of entitlement to increased initial evaluations for 
lumbosacral strain with degenerative disc disease, residuals 
of a meniscectomy of the left knee and residuals of right 
inguinal hernia.  

The Board notes that the veteran most recently underwent VA 
examination of the disabilities at issue in 2003.  Private 
medical records disclose that the veteran was seen in July 
2003 and reported left knee complaints.  In March 2004, he 
related that his low back pain had recurred.  The examiner 
stated that he walked with a list and that he had a severe 
paraspinal spasm.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims for 
higher initial evaluations for 
lumbosacral strain with degenerative disc 
disease, for residuals of a left knee 
meniscectomy and for residuals of a right 
inguinal repair.  The notice should 
include an explanation that an effective 
date will be assigned in the event of 
award of the benefits sought, as outlined 
by the Court in Dingess.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back and 
left knee disabilities, and hernia since 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded 
VA orthopedic and genitourinary 
examinations to determine the nature and 
extent of his disabilities.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

4.  The RO should readjudicate the issues 
on appeal.  Relative to the claim for an 
increased rating for his service-
connected low back disability, the RO 
should also consider the revised criteria 
for rating disabilities of the spine 
effective September 26, 2003.  
Thereafter, if any benefit sought remains 
denied, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The supplemental 
statement of the case should particularly 
include all pertinent Diagnostic Codes 
for rating the low back disability at 
issue, to include the amendment that 
became effective September 26, 2003, as 
well as a summary of all pertinent 
evidence submitted since the statement of 
the case issued in November 2003.  The 
case should then be returned to the Board 
for further appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


